Citation Nr: 1401592	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than March 5, 2010, for the grant of a total evaluation based on unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, implemented the Board's allowance of the Veteran's TDIU claim, assigned effective from March 5, 2010.  The Veteran subsequently expressed disagreement with the effective date assigned for this allowance, and the present appeal ensued.  

A hearing was held on April 22, 2013, by means of videoconferencing equipment with the Veteran in Cleveland, Ohio, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

Additional evidence has been associated with the Veteran's claims file since the RO's most recent adjudication of the Veteran's claim.  This evidence was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Representation

In March 2011, the Veteran indicated that she wished to represent herself in her appeal.  However, in September 2011, VA received a letter from a private attorney indicating that he had been retained to act as the Veteran's representative.  A power of attorney, executed on VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative), was never received from the attorney.  Additionally, the Veteran reported in an April 2012 statement that she did not want a representative.  The Board therefore finds that the Veteran is not represented in the matter currently before the Board.  See 38 C.F.R. § 14.631(a) ("a power of attorney...is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before the Department.").

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that she has been unable to secure or follow a substantially gainful occupation because of service-connected disabilities since April 1996; the date of her most recent employment.  

Initially, VA's regulations applicable to effective date cases for claims for increased evaluations also apply to TDIU claims.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date in such cases shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2013). 

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b)

After review of the record, the Board concludes that the Veteran's claim must be remanded in order to allow VA to fulfill its duty to assist the Veteran.  Specifically, the Veteran applied for VA's Vocational Rehabilitation program in August 1996, and she was accepted into and received benefits in connection with the program since at least January 1998.  See the Veteran's August 1996 application for VA Vocational Rebailitation and a January 1998 administrative decision.  It appears that the Veteran participated in the program for several years, although the evidence shows that she took leave from the program between that time and the present.  The Board finds that the Veteran's VA Vocational Rehabilitation records must be obtained, as this evidence may show that the Veteran filed an informal and unadjudicated TDIU claim which may allow for a partial or full grant of the benefits on appeal.  

The United States Court of Appeals for Veteran's Claims (the Court) has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the issues on appeal. 38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records for the Veteran.  Associate all received records with the claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



